DUGGAN, J.,
concurring specially. The narrow issue before us is whether the superior court’s order excluding electronic media from the courtroom during the plea and sentencing in this criminal case is a sustainable exercise of discretion. Unlike the majority, I would limit our holding to the facts of this case and hold that the judge’s blanket policy of excluding the electronic media is inconsistent with Superior Court Rule 78(a). In addition, I would hold that the judge’s alternative ruling based upon the exercise of his discretion is not sustainable. I disagree that we should exercise our supervisory authority to invalidate Rule 78(a), but agree that the Advisory Committee on Rules should consider amendments to Rule 78(a) and make recommendations to us for further action.
The underlying criminal case in this litigation involved the prosecution in Grafton County Superior Court of two Vermont teenagers, Robert Tulloch and James Parker, for the murder of two Dartmouth College professors in January 2001. Throughout the case, various media outlets sought permission from the superior court judge to broadcast, record, or photograph the courtroom proceedings. The judge, however, had instituted a policy in 1995 banning the use of all cameras and recording devices in the Grafton and Coos County courtrooms where he presided.
In May 2001, the petitioners sought electronic access to the pre-trial hearings and trial. In a written opinion, the judge denied those requests. The petitioners renewed their request on February 20, 2002, which was also denied. In late March, the petitioners filed a petition for a writ of certiorari in this court. We had not yet acted upon that petition when Robert Tulloch decided to change his plea to guilty. The judge scheduled a plea hearing for April 4,2002.
On April 3, 2002, the petitioners filed an emergency motion in this court for access to the plea and sentencing hearing. That same day, we remanded the motion to the presiding judge for a recommendation on the motion. Later that day, the judge recommended denial of the motion, stating there were “no issues of law or fact which warrant reconsideration of the orders of May 3, 2001, and March 8,2002.” He noted that the State opposed the presence of the electronic media.
*653We disagreed with the recommendation and promptly granted the petitioners access to the remaining proceedings. Accordingly, we ordered the judge to allow media access with appropriate limits as set forth in Superior Court Rule 78. On April 4, 2002, the judge conducted the plea and sentencing hearing at which the petitioners were permitted to use audio and video devices in the courtroom.
In denying electronic access to the plea and sentencing hearing, the judge implemented his administrative policy of prohibiting electronic access pursuant to Superior Court Rule 78(a). I agree with the majority that this policy squarely conflicts with Rule 78(a). The court-promulgated guidelines under Rule 78(a) state, “The order of the Presiding Justice in approving or denying these activities within the courtroom involves a decision upon the law and discretion.” Super. Ct. R. 78(a). A blanket policy refusing to exercise any discretion is not an exercise of discretion and therefore is an unsustainable exercise of discretion. See State v. Chaisson, 123 N.H. 17, 29-30 (1983).
The judge did not, however, rely solely upon his policy in denying access but also based his rulings upon the discretion afforded him by Rule 78(a). In his May 3, 2001 order, the judge cited several reasons for excluding the electronic media. The order stated that there were inadequate court facilities to protect the jurors from “media harassment” and noted the expense of sequestration to avoid such harassment. It also expressed concern that the presence of photographers and video camera operators in a small courtroom would distract jurors from the testimony. The order stated that there was a risk that broadcasting testimony might affect the potential juror pool and cause the dissemination of confidential lawyer-client conversations. The order acknowledged that allowing electronic media access did not create a per se violation of a defendant’s rights, but concluded that “any distraction on the part of the jurors harms the defendant.”
In his March 8, 2002 order, the judge emphasized that he was not denying all media access to the proceedings, but only electronic access. The order noted that while there is a constitutional right to access, Rule 78(a) provides the discretion to limit access. The order stated that the petitioners had failed to “offer a guarantee that none of the trial’s participants would be affected [by the broadcast].” The order ultimately concluded that “while the jury’s performance in State v. Smart makes a persuasive case for a jury’s ability to ignore the presence of cameras, the layout of the courtroom in the Grafton County superior court makes it impossible to completely obscure cameras from the view of the jury ... [and] petitioners cannot guarantee that some jurors will not be affected by the presence of cameras.”
*654The judge’s exercise of discretion is unsustainable for three reasons. First, in his orders the judge never considered whether there were reasonable alternatives that might allow access by the electronic media and accommodate the other interests involved. It is well settled that before deciding to completely exclude the press from a court proceeding, a judge must consider reasonable alternatives. Cf. State v. Guajardo, 135 N.H. 401, 405 (1992). Indeed, the court-promulgated guidelines that accompany Rule 78(a) suggest a number of limitations on electronic access that can deal with problems such as the risk of overhearing attorney-client conversations. SUPER. Ct. R. 78(a). Here, while the judge did not completely exclude the electronic media, he made no reference to any of the guidelines or explained why those procedures would be inadequate in this case. See, e.g., State v. Smart, 136 N.H. 639, 653-57, cert. denied, 510 U.S. 917 (1993); State v. Stewart, 116 N.H. 585, 587 (1976) (detailing adequate procedures).
Second, the judge imposed an impossible burden of proof upon the petitioners by requiring them to “guarantee” that neither the trial participants nor the jury would be affected by the cameras. This burden is inconsistent with the general rule that “[a]n absolute constitutional ban on broadcast coverage of trials cannot be justified simply because there is a danger that, in some cases, prejudicial broadcast accounts of pretrial and trial events may impair the ability of jurors to decide the guilt or innocence uninfluenced by extraneous matter.” Chandler v. Florida, 449 U.S. 560, 574-75 (1981).
Third, the judge’s March 2002 order and April 2002 recommendation to this court fail to take into account the changed nature of the proceedings in the Tulloch case. The judge did not consider that the risk of prejudice to the defendant during pre-trial hearings and the trial might not apply equally to the plea and sentencing hearing. For these three reasons, the judge’s exercise of discretion under Rule 78(a) is not sustainable on the facts of this case.
The petitioners urge us to go further in this case and hold that there is a presumption in favor of electronic media access to all courtroom proceedings in New Hampshire. They ask us to re-examine Rule 78(a) and, in effect, hold that it should no longer be followed.
For many years, photographic, radio and television coverage in the courtroom was presumptively prohibited. See Chandler, 449 U.S. at 562-63. Indeed, for years the leading cases on television and press access to the courtroom were Estes v. Texas, 381 U.S. 532 (1965), and Sheppard v. Maxwell, 384 U.S. 333 (1966). In Estes, where “the courtroom was a mass of wires, television cameras, microphones and photographers,” the court stated that “television... can strip the accused of a fair trial” and reversed *655the conviction. Estes, 381 U.S. at 550, 552. In Sheppard, where “bedlam reigned at the courthouse during the trial and newsmen took over practically the entire courtroom hounding most of the participants in the trial,” the court held that Sheppard had been deprived of a fair trial. Sheppard, 384 U.S. at 355.
The issue of electronic media access was subsequently studied by the American Bar Association and the Conference of State Chief Justices. See Chandler, 449 U.S. at 563-64. In 1978, the Chief Justices urged States to promulgate standards and guidelines regulating radio, television and photographic coverage of court proceedings. Id. at 564. This led to the adoption of Rule 78(a) in New Hampshire and similar rules in five other States. Id.
Since then, States have taken a variety of approaches to the use of television in the courtroom. According to a study submitted by the petitioners from the National Center for State Courts, a minority of States continue to prohibit television cameras in the trial court. Miss. C.J.C.C. 3 A(7) (1999); Utah C.J.A. R. 4-401 (2002). Some States presumptively allow cameras in the courtroom. Mass. S.J.C. R. 1:19 (2002); IOWA C.J.C.C. 3 A(7) (2002); Fla. R.J.A. R. 2.170 (2002). Others require the consent of the parties. Ariz. C.A.C.R., A.O. N. 6 (1987). Most States, however, leave the decision to the discretion of the trial judge. Cal. R.C. R. 980 (2002); Tenn. S.C. R. 30 (1999).
The experiences of other States and more recent studies provide a starting point for a re-examination of Rule 78(a). The hostility towards television and assumptions concerning its impact may no longer be valid. Thus, we should review the guidelines, standards and procedures currently in place.
The appropriate process for re-examining Rule 78(a) is set forth in Supreme Court Rule 51, Rule-Making Procedures. That process “applies] to all amendments or additions to ... rules adopted or approved by the court____” Sup. Ct. R. 51 A (1)(b). Rule 51 requires the Advisory Committee on Rules to hold public hearings and invite comments on proposed rule changes. Id.
With respect to access to courtroom proceedings by the electronic media, the Advisory Committee will have to consider a number of difficult issues such as: (1) whether there should be a presumption allowing television cameras in the courtroom; (2) what standards should guide the trial judge’s decision; (3) whether the same rule should apply to civil and criminal trials; (4) what weight should be given to an objection by one party, a witness, or the parent of a child witness; (5) what distinction should be made between jury trials and other proceedings; (6) whether the same access is required in all the courts of our State; (7) whether a judge *656must hold an evidentiary hearing on a request for access by the electronic media; (8) what findings a court must make in granting or denying access; and (9) what appellate review is available.
Hearings regarding Rule 78(a) will provide an opportunity for interested constituencies to provide their views and to submit information that would be useful in determining what amendments, if any, are appropriate. While the parties in this case have provided helpful information, others interested in the issue are not before this court and should have the opportunity to participate in the rule-making process. At the conclusion of the process, the Advisory Committee on Rules will be able to make appropriate recommendations to this court.